                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    NATHAN ISAACSON,                              No. 4:19-CV-00022

               Plaintiff,                         (Judge Brann)

         v.                                       (Magistrate Judge Schwab)

    ST. JOHN INSTITUTE FOR
    ADDICTION, et al.,

               Defendants.

                                     ORDER

                                   MAY 31, 2019

        On December 11, 2017, Nathan Isaacson initiated the above-captioned action

against the St. John Institute for Addiction and other defendants.1 On May 9, 2019,

Chief Magistrate Judge Susan E. Schwab recommended that this Court dismiss Mr.

Isaacson’s Amended Complaint2 for failure to state a claim upon which relief can be

granted.3

        No timely objections were filed to Chief Magistrate Judge Schwab’s Report

and Recommendation, which this Court has reviewed. Because this Court finds no

clear error on the face of the record, IT IS HEREBY ORDERED that:

        1.    The Report and Recommendation, ECF No. 13, is ADOPTED IN ITS

              ENTIRETY.


1
        ECF No. 1.
2
        ECF No. 4.
3
        ECF No. 13.
2.   Mr. Isaacson’s Amended Complaint, ECF No. 4, is DISMISSED

     WITH PREJUDICE.

3.   The Clerk of Court is directed to close this case.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge
